                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JEREMY BRADLEY PEARSON,                           )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )      Case No. 4:18cv843 SNLJ
                                                  )
JOSEPH MORRELL,                                   )
                                                  )
                      Defendant.                  )


                                    MEMORANDUM

       This matter is before the Court on review of the file. Plaintiff Jeremy Pearson

claims that his constitutional rights were violated during an arrest by St. Louis police

officers in 2016. He claims that, upon being apprehended for an attempted robbery, the

officers tried to coerce him into explaining the whereabouts of stolen items by lifting up

on his handcuffed hands until plaintiff’s shoulder “popped.” Plaintiff alleges he was

taken to Barnes Jewish Hospital where it was determined that his shoulder was broken

and torn in two places.

       This Court ordered the clerk to send to plaintiff subpoenas so that he may request

documents from non-parties. It appears from plaintiff’s communications with the clerk

that plaintiff is diligently attempting to seek discovery from non-parties before the

discovery period closes. However, plaintiff needs to be advised that he cannot send

interrogatories to third parties through his subpoenas. If plaintiff wants to ask questions

of third parties, he must take depositions of those witnesses. Although plaintiff is


                                              1
proceeding in this case pro se and in forma pauperis, plaintiff must pay the expenses

involved for any such depositions, including the court reporter fees, transcript fees,

witness mileage, and so on. To the extent plaintiff seeks documents from non-parties,

plaintiff may send subpoenas seeking such documents. However, plaintiff is advised that

defense counsel is required by Rule 26 to supplement disclosures with any documents it

obtains through subpoenas that the defendant may use to supports its defenses.

       To the extent plaintiff seeks sworn statements from witnesses, plaintiff cannot

compel such statements. However, plaintiff might informally seek such statements,

which witnesses could send to plaintiff as sworn declarations under 28 U.S.C. § 1746,

which allows a sworn statement to be used as an affidavit where the person writing the

statement includes the following language:

       I declare (or certify, verify, or state) under penalty of perjury that the
       foregoing is true and correct. Executed on (date).
       (Signature).

       Dated this 6th     day of May, 2019.

                                            _____________________________________
                                            STEPHEN N. LIMBAUGH, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               2
